Title: To Thomas Jefferson from Stephen Drayton, 20 June 1801
From: Drayton, Stephen
To: Jefferson, Thomas


               Paris, 20 June 1801. He addresses TJ with the respect due to him as president and as the “Patriot & Virtuous Citizen” that Drayton knows him to be. Without entering into a discussion of the constitutionality of “the prosecution which took place in 1794 against those Americans who had engaged in the Service of the french Republic at the invitation of the Citizen Genet,” Drayton declares his belief that he “infringed no Law—& that the absolute right remained with me to enter into any foreign Service whatever which was not in War against my Country.” However, he “fell a Victim to a party who viewed things in a different light, & which occasioned my utter ruin.” During the Revolutionary War he faithfully served America, his native and ancestral country, without compensation, and suffered financial losses. For his later actions, however, he has been labeled a traitor. He found that no post was open to him and “that should I apply for the place of Constable I would be refused.” Yet he has never been false in his dealings with anyone. He is now almost 66 years of age, “near 50 of Which have been engaged in the duties of Soldier, Citizen, Patriot & Statesman.” He came to France on invitation, but the French government has not fulfilled its promises to him. Fearing that he might “fall a victim to chagrin & want” in a foreign land, he begs TJ “to beleive a Solemn truth that I am not—nay that I cannot be an Ennemy to my Native Country.” He asks for an appointment in any European country: “I implore it as an Act of mercy, as an Act of grace.” An appointment would allow him to prove his attachment to the United States and its current government. His property in America has been reduced to a small amount of land, the rest of his estate having been lost “by the vicissitudes attending a ruinous War,” by a naive trust in the integrity of others, and by his advancing his own credit to aid the American cause during the Revolution, especially during the siege of Charleston; his claim for “more than £2000 Sterling” remains on the government’s books “unpaid and unnoticed.” He hopes that this plea will stir TJ’s compassion, appealing to “the goodness of your heart.”
            